Citation Nr: 1611579	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 1994.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.

In March 2015 and July 2015, the Board remanded the claim for additional development.

In January 2016, the Veteran submitted a claim on a proper VA form for a temporary total rating for total left knee replacement and the rating following the temporary total rating.  This claim is referred to the RO for appropriate action.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

In the present case, in January 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement that he wished to withdraw his appeal.  Instead, the Veteran is filing a new claim pertaining to the left knee identified in the introduction.  Thus, the Veteran has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


